USCA11 Case: 20-11483    Date Filed: 11/03/2021   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-11483
                 Non-Argument Calendar
                 ____________________

IN RE: JULIE BAKER ZALLOUM,
                                                       Debtor.
___________________________________________________
JULIE BAKER ZALLOUM,
                                            Plaintiff-Appellant,
versus
RIVER OAKS COMMUNITY SERVICES
ASSOCIATION, INC.,
RIVER OAKS III HOMEOWNERS'
ASSOCIATION INC.,
LAURA A. PREVESK,
US BANK NATIONAL BANK ASSOCIATION,
USCA11 Case: 20-11483         Date Filed: 11/03/2021      Page: 2 of 10




2                       Opinion of the Court                   20-11483

as Trustee,
WEAN & MALCHOW P.A.,
Consolidated,


                                                Defendants-Appellees.


                      ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
             D.C. Docket No. 6:19-cv-00798-WWB
                    ____________________

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
       This is a bankruptcy appeal about notices of appeal and filing
fees, and whether the bankruptcy court correctly dismissed debtor
Julie Baker Zalloum’s appeals of several bankruptcy orders for fail-
ure to file separate notices of appeal or pay the associated filing fees.
After careful review, we vacate and remand.
                                   I.
        Briefly stated, the relevant facts are as follows. After filing a
voluntary Chapter 13 bankruptcy petition, Zalloum initiated an ad-
versary proceeding against claimants (and a related person and en-
tities) of certain real property. In February 2019, the bankruptcy
USCA11 Case: 20-11483       Date Filed: 11/03/2021     Page: 3 of 10




20-11483               Opinion of the Court                        3

court entered a partial final judgment in the adversary proceeding
disposing of all issues between Zalloum and most, but not all, de-
fendants. Zalloum filed a notice of appeal of the partial judgment
along with the filing fee.
       Several months later, in July 2019, the bankruptcy court is-
sued a single memorandum opinion, entered on both the adver-
sary-proceeding and main bankruptcy dockets, which resolved the
remaining claims in the adversary proceeding, disposed of Zal-
loum’s Chapter 13 bankruptcy proceeding as a whole, and barred
her from filing future bankruptcy petitions for her abuse of the
bankruptcy process. Consistent with and citing to the memoran-
dum opinion, the bankruptcy court then entered (a) a final judg-
ment in favor of the remaining creditor in the adversary proceeding
and (b) three orders in the main bankruptcy case which allowed
that creditor’s claim, granted it relief from the automatic stay, and
dismissed the bankruptcy petition and imposed a filing injunction
against Zalloum.
       In response, Zalloum timely filed an “amended” notice of
appeal, which designated for district-court review the partial and
final adversary judgments, the memorandum opinion on both the
adversary-proceeding and main bankruptcy dockets, and the three
related orders in the main bankruptcy case. Zalloum didn’t pay
any additional filing fee.
      In an order dated July 19, 2019, the bankruptcy court in-
formed Zalloum that she “must file a separate notice of appeal for
each order or judgment sought to be reviewed” and each notice
USCA11 Case: 20-11483         Date Filed: 11/03/2021     Page: 4 of 10




4                       Opinion of the Court                  20-11483

must be “accompanied by the prescribed fee,” which was $298.
The bankruptcy court struck the amended notice of appeal as to
the partial adversary judgment because she had already appealed
that order. And while the court found that the amended notice was
proper to appeal the memorandum opinion and final judgment in
the adversary proceeding (the “adversary-proceeding appeal”), so
long as she paid an additional filing fee, it ordered her to file sepa-
rate “proper notice[s] of appeal,” with separate filing fees, for the
memorandum opinion and three orders derived from it in the main
bankruptcy case (the “main bankruptcy appeal”).
       When Zalloum failed to submit any additional notices of ap-
peal or filing fees by the deadline of August 1, 2019, the bankruptcy
court dismissed the appeals in an order dated August 18, 2019. The
court rejected Zalloum’s contention that the adversary proceeding
was not final when she filed the original notice of appeal, explaining
that finality rules work differently in the bankruptcy context and
that separate notices of appeals and filing fees were required for
each order sought to be reviewed. The district court affirmed the
bankruptcy court on appeal. Zalloum now appeals to this Court.
                                  II.
       As the second court of review in bankruptcy cases, we exer-
cise independent review of the factual and legal determinations of
the bankruptcy court, employing the same standards of review as
the district court. In re Fisher Island Invs., Inc., 778 F.3d 1172, 1189
(11th Cir. 2015). “Where the district court affirms the bankruptcy
court’s order, we review the bankruptcy court’s decision.” Id. We
USCA11 Case: 20-11483             Date Filed: 11/03/2021         Page: 5 of 10




20-11483                   Opinion of the Court                                 5

review factual findings for clear error and legal conclusions de
novo. Id. We review jurisdictional issues de novo.1 United States
v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). Where discretionary
judgments are involved, we will find an abuse of discretion if the
court makes an error of law, relies on clearly erroneous facts, or
commits a clear error of judgment. Fed. v. AbbVie Prods. LLC,
713 F.3d 54, 61 (11th Cir. 2013).
       In their orders, courts should give “sufficient explanations of
their rulings so as to provide this Court with an opportunity to en-
gage in meaningful appellate review.” Danley v. Allen, 480 F.3d
1090, 1091 (11th Cir. 2007). We will vacate and remand where nei-
ther the court’s “decision nor the record provide sufficient explana-
tion to enable meaningful appellate review.” Friends of the Ever-
glades v. S. Fla. Water Mgmt. Dist., 678 F.3d 1199, 1201 (11th Cir.
2012).
                                       III.



1 We asked the parties a question about our jurisdiction. In light of the parties’
responses, we are satisfied that we have jurisdiction to review as a final order
the bankruptcy court’s August 18 order, which dismissed and thereby fully
disposed of Zalloum’s appeals of rulings resolving the adversary proceeding,
dismissing the entire bankruptcy proceeding, and imposing a filing injunction.
See In re Donovan, 532 F.3d 1134, 1136 (11th Cir. 2008). We also have juris-
diction to review the non-final July 19 order which produced that ruling. See
Kong v. Allied Prof’l Ins. Co., 750 F.3d 1295, 1301 (11th Cir. 2014) (“The appeal
from a final judgment draws in question all prior non-final orders and rulings
that produced the judgment.” (cleaned up)).
USCA11 Case: 20-11483              Date Filed: 11/03/2021          Page: 6 of 10




6                           Opinion of the Court                        20-11483

       Zalloum maintains that the bankruptcy court erred because
the partial final judgment in the adversary proceeding was not final
and there is no rule prohibiting filing a notice of appeal of multiple
orders in the same case with one filing fee. For the reasons ex-
plained below, we vacate and remand for further proceedings.
        First, as to the dismissal of Zalloum’s adversary-proceeding
appeal, the bankruptcy court made an error of law in treating the
partial final judgment as final and independently appealable. Alt-
hough finality is ordinarily given a “flexible” interpretation in the
bankruptcy context, an adversary proceeding is treated largely as
an ordinary civil case for purposes of finality. In re Boca Arena,
Inc., 184 F.3d 1285, 1286 (11th Cir. 1999). So “a bankruptcy order
that disposes of fewer than all claims or parties in an adversary pro-
ceeding is not immediately appealable unless the bankruptcy judge
certifies the order for immediate review pursuant to Bankruptcy
Rule 7054, which incorporates Fed. R. Civ. P. 54(b).” Id.
        Because the partial judgment didn’t resolve all claims and
parties in the adversary proceeding, and wasn’t certified under Rule
54(b), it wasn’t a final order. 2 As a result, a single appeal from the
final judgment in the adversary proceeding, with a single filing fee,


2 While district courts may grant leave to appeal “interlocutory orders and de-
crees” in bankruptcy cases, 28 U.S.C. § 158(a)(3), we don’t believe the bank-
ruptcy court took the view that the partial judgment was interlocutory when
Zalloum filed the original notice of appeal. Nor did the district court grant
leave to appeal under § 158(a)(3); instead, it stated that it exercised jurisdiction
under § 158(a)(1).
USCA11 Case: 20-11483             Date Filed: 11/03/2021          Page: 7 of 10




20-11483                    Opinion of the Court                                 7

would have brought up for review all prior non-final orders, includ-
ing the partial judgment. See Kong v. Allied Prof’l Ins. Co., 750
F.3d 1295, 1301 (11th Cir. 2014) (“[T]he appeal from a final judg-
ment draws in question all prior non-final orders and rulings that
produced the judgment.”). Of course, Zalloum didn’t wait to file a
single appeal from the final judgment, and that distinction may
make a difference. But it’s not necessarily the case, as the bank-
ruptcy court stated, that two filing fees were required to appeal the
partial judgment and the final judgment in the adversary proceed-
ing, even if they concerned distinct issues and defendants. See In
re Boca Arena, Inc., 184 F.3d 1286–87.
        Since the decision to dismiss an appeal for failure to pay a
filing fee is a discretionary one, it’s appropriate to remand for the
bankruptcy court to exercise its discretion free of that error. 3 See
Koon v. United States, 518 U.S. 81, 100 (1996) (stating that a court
“by definition abuses its discretion when it makes an error of law”);
Collins v. Seaboard Coastline R. Co., 681 F.2d 1333, 1335 (11th Cir.
1982) (“The proper role of appellate review permits a remand for
further proceedings when a discretionary decision has been made

3 Under a general order issued by the district court, the “presiding bankruptcy
judge may enter a conditional order of dismissal of the appeal,” subject to dis-
trict-court review, if the appellant does not pay the filing fee or obtain leave to
proceed without paying. See General Order Establishing Protocol for Pro-
cessing Bankruptcy Appeals Without Payment of Filing Fees, No. 96-119-
MISC-T        (M.D.        Fla.    Sept.     25,      1996),      available      at
https://pacer.flmb.uscourts.gov/administrativeorders/search.asp (last visit-
ed Oct. 13, 2021).
USCA11 Case: 20-11483          Date Filed: 11/03/2021      Page: 8 of 10




8                        Opinion of the Court                   20-11483

on false premises.”); Fed. R. Bankr. P. 8003(a)(2) (“An appellant’s
failure to take any step other than the timely filing of a notice of
appeal does not affect the validity of the appeal, but is ground only
for the district court or BAP to act as it considers appropriate, in-
cluding dismissing the appeal.”). We therefore vacate the bank-
ruptcy court’s ruling dismissing the adversary-proceeding appeal,
along with the district court’s order affirming it, and remand for
further proceedings consistent with this opinion.
        Second, as to Zalloum’s main bankruptcy appeal, we can’t
tell what authority the bankruptcy court exercised when it dis-
missed the appeal for failure to file proper notices of appeal. The
court cited authority delegated to it by the district court to dismiss
a “notice of appeal that is untimely on its face.” 4 But Zalloum’s
amended notice of appeal was both timely and jurisdictionally suf-
ficient. Whatever its other defects, the notice clearly expressed Zal-
loum’s intent to seek district-court review of the memorandum
opinion and three related orders, identifying them by name, de-
scription, and docket number on the main bankruptcy docket. See
J.J. Rissell, Allentown, PA Trust v. Marchelos, 976 F.3d 1233, 1235
(11th Cir. 2020) (“A defective notice of appeal may be adequate
when the party’s intent to appeal is objectively clear from all of the
circumstances.” (cleaned up)). While Rule 8003(a)(2) provides that

4 See General Order Establishing Protocol for Processing Untimely Bank-
ruptcy Appeals, No. 96-118-MISC-T (M.D. Fla. Sept. 25, 1996), available at
https://pacer.flmb.uscourts.gov/administrativeorders/search.asp (last vis-
ited Oct. 13, 2021).
USCA11 Case: 20-11483             Date Filed: 11/03/2021         Page: 9 of 10




20-11483                   Opinion of the Court                                9

“dismissing the appeal” may be appropriate when an appellant fails
to take steps “other than the timely filing of a notice of appeal,” it
authorizes the “district court or [bankruptcy appellate panel] to
act,” not the bankruptcy court. Fed. R. Bankr. P. 8003(a)(2) (em-
phasis added).
        Finally, we cannot meaningfully review the bankruptcy
court’s reasoning for requiring Zalloum to maintain four separate
appeals from a memorandum opinion containing several legally
and factually intertwined rulings and the reduction of those rulings
to three separate orders. It seems illogical and inefficient (not to
mention expensive) to demand that of an appellant, particularly
one who is pro se, in this scenario. Aside from out-of-circuit dis-
trict-court cases that are factually distinguishable, the bankruptcy
court didn’t cite any authority for its position. 5 Nor did the bank-
ruptcy court explain how this scenario was meaningfully different
than the entry of an opinion and separate judgment, which are


5 In contrast to the cases cited by the bankruptcy court, Zalloum didn’t attempt

to challenge an order not designated in a timely notice of appeal. See In re
Rozark Farms, Inc., 139 B.R. 463, 464–65 (E.D. Miss. 1992) (dismissing an ap-
peal where, in the court’s view, the notice of appeal was filed before entry of
the final order on appeal); In re Frontier Airlines, Inc., 108 B.R. 277 (D. Colo.
1989) (refusing to permit a party to join another party’s appeal of a bankruptcy
order from which it hadn’t filed a notice of appeal); MT Tech. Enterprises,
LLC v. Nolte, no. 3:15-cv-669, 2016 WL 234846 (E.D. Va. Jan. 19, 2016) (dis-
missing an appeal from an order entered in both an adversary proceeding and
the main bankruptcy case where the appellant did not designate the order in
the main case for review).
USCA11 Case: 20-11483       Date Filed: 11/03/2021     Page: 10 of 10




10                     Opinion of the Court                 20-11483

routinely treated by courts (the bankruptcy court included) as a sin-
gle “unit” for appeal.
        That’s not to say Zalloum is correct that no additional filing
fee was required. See In re Morris, 950 F.2d 1531, 1534 (11th Cir.
1992) (“[A]n adversary proceeding in the bankruptcy court and the
companion bankruptcy case are two distinct proceedings.”). Yet
the question of what, if any, filing fees were required for the main
bankruptcy appeal is better resolved on remand, particularly in
light of our remand on the adversary-proceeding appeal, which at
least facially involved the same memorandum opinion as the main
bankruptcy appeal. Moreover, the bankruptcy and district courts
retain significant discretion to handle these matters free of the mis-
takes of law we identified above. See Collins, 681 F.2d at 1335; Fed.
R. Bankr. P. 8003(a)(2).
       For these reasons, we vacate the bankruptcy court’s orders
dated July 19, 2019, and August 18, 2019, and the district court’s
order affirming them, and remand for further proceedings con-
sistent with this opinion.
      VACATED AND REMANDED.